Exhibit 10.15(h)

SUPPLEMENT NO. 3 TO SERIES 2006-ONE SUPPLEMENT

TO MASTER INDENTURE

This SUPPLEMENT NO. 3 TO SERIES 2006-ONE SUPPLEMENT TO MASTER INDENTURE, dated
as of December 31, 2007 (this “Supplement”), is entered into among COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST III, a business trust organized and
existing under the laws of the State of Nevada (the “Issuer”), COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer (the “Servicer”), and U.S. Bank
National Association, a national banking association, not in its individual
capacity, but solely as Indenture Trustee (together with its successors in the
trusts thereunder as provided in the Indenture, the “Indenture Trustee”) under
the Master Indenture dated as of March 10, 2006 (the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.

RECITALS

1. The Issuer, the Servicer and the Indenture Trustee are parties to that
certain Series 2006-One Supplement dated as of March 10, 2006, as amended by
Supplement No. 1 to Series 2006-One Supplement to Master Indenture, dated as of
September 29, 2006, as amended by Supplement No. 2 to Series 2006-One Supplement
to Master Indenture, dated as of November 2, 2007 (as previously supplemented
and as amended, supplemented or otherwise modified from time to time, the
“Indenture Supplement”).

2. The parties hereto desire to amend and supplement the Indenture Supplement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Indenture Supplement shall have the same
meanings herein as therein.

2. Amendment to Section 2.01 of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting each of the following
definitions in its entirety and replacing it with the following:

“Fixed/Floating Allocation Percentage” shall mean, with respect to any day
during a Monthly Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction, the numerator of which is (a) during the Revolving
Period, the Series Adjusted Allocation Amount for Series 2006-One as of the last
day of the immediately preceding Monthly Period (or, in the case of the first
Monthly Period, the Initial Note Principal Balance) and (b) during the
Redemption Period, the Series Adjusted Allocation Amount for Series 2006-One as
of the close of business on the date on which the Revolving Period shall have
terminated or been suspended, as the case may be, and the denominator of which
is the product of (x) the greater of (A) the sum of (i) the total amount of
Principal Receivables as of the last day of the immediately preceding Monthly
Period (or with respect to the first Monthly Period, the total amount of
Principal Receivables as of the Closing Date), (ii) the Special Funding Amount
as of such last day (or with respect to the first Monthly Period, the Closing
Date) and (iii) the amount of Collections of Principal Receivables on deposit in
the Collection Account as of such last day (or with respect to the first Monthly
Period, as of the Closing Date) and (B) the sum of the numerators used to
determine the series allocation percentages with respect to Collections of
Principal Receivables for all Series of Notes Outstanding, and (y) the Series
2006-One Allocation Percentage as of the last day of the immediately preceding
Monthly Period; provided, however, that with respect to any Monthly Period in
which one or more Reset Dates occurs, the Fixed/Floating Allocation Percentage
shall be recalculated as provided above but as of such Reset Date for the period
from and including such Reset Date to but excluding the next such Reset Date, if
any, or if no other Reset Date occurs during such Monthly Period, to and
including the last day of such Monthly Period, as applicable.



--------------------------------------------------------------------------------

“Redemption Period” shall mean, with respect to Series 2006-One, the Controlled
Redemption Period or the Early Redemption Period (or both), as the context
requires.

“Reset Date” shall mean each of (a) an Addition Date, (b) a date on which a Note
Principal Balance Increase occurs, (c) the date of any increase or decrease
(other than regularly scheduled redemptions or early redemptions but including
any optional redemption or limited redemption in the principal balance of the
Notes of any Series) in the note principal balance or allocation amount for
another variable funding Series, and (d) any date on which a new Series is
issued.

“Revolving Period” shall mean the period beginning at the close of business on
the Closing Date and ending on the earlier of (a) the close of business on the
day immediately preceding the day the Controlled Redemption Period commences and
(b) the close of business on the day immediately preceding the day the Early
Redemption Period commences.

“Series Allocation Amount” shall mean, for Series 2006-One, with respect to any
date of determination (a) during the Revolving Period, the Note Principal
Balance as of such date of determination, and (b) during a Redemption Period,
the Note Principal Balance as of the close of business on the last day of the
Revolving Period.

“Transferor Percentage” shall mean 100% minus (a) the Floating Allocation
Percentage, when used at any time with respect to Defaulted Receivables, (b) the
Floating Allocation Percentage, when used during a Monthly Period in the
Revolving Period or the Controlled Redemption Period with respect to Collections
of Finance Charge Receivables, (c) the Fixed/Floating Allocation Percentage,
when used during a Monthly Period in the Early Redemption Period with respect to
Collections of Finance Charge Receivables, and (d) the Fixed/Floating Allocation
Percentage, when used at any time with respect to Collections of Principal
Receivables.

3. Amendment to Section 2.01 of the Indenture Supplement. The Indenture
Supplement is hereby amended by deleting each of the following definitions in
its entirety: “Facility Limit,” “Limited Redemption Amount,” “Limited Redemption
Period,” “Optional Redemption Amount,”“Optional Redemption Date,” and “Optional
Redemption Notice.”

4. Amendment to Section 4.01(c)(i)(x) of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 4.01(c)(i)(x)
in its entirety and replacing it with the following:

Allocations During the Revolving Period and the Controlled Redemption Period.
During the Revolving Period and the Controlled Redemption Period, the Servicer
shall allocate to the Series 2006-One Noteholders and retain in the Collection
Account for application as provided herein an amount equal to the product of
(A) the Floating Allocation Percentage and (B) the Series 2006-One Allocation
Percentage and (C) the aggregate amount of Collections of Finance Charge
Receivables deposited in the Collection Account on such Deposit Date; provided,
however, that after the date on which an amount of such Collections of Finance
Charge Receivables equal to the sum of the amounts specified in subsections
4.05(a)(i) through (ix) have been deposited into the Collection Account and
allocated to the Series 2006-One Noteholders (and, with respect to the amount
specified in subsection 4.05(a)(viii), deposited into the Spread Account), such
amount shall be paid to the Issuer for application pursuant to the Trust
Agreement.

5. Amendment to Section 4.01(c)(ii)(w) of the Indenture Supplement. The
Indenture Supplement is hereby amended and supplemented by deleting
Section 4.01(c)(ii)(w) in its entirety.

6. Amendment to Section 4.01(c)(ii)(x) of the Indenture Supplement. The
Indenture Supplement is hereby amended and supplemented by deleting
Section 4.01(c)(ii)(x) in its entirety and replacing it with the following:

(x) Allocations During the Revolving Period. During the Revolving Period (A) an
amount equal to the product of (I) the Aggregate Subordination Percentage for
the immediately preceding Monthly Period and (II) the Fixed/Floating Allocation
Percentage and (III) the Series 2006-One Allocation Percentage and (IV) the
aggregate amount of Collections of Principal Receivables deposited in the
Collection Account on such



--------------------------------------------------------------------------------

Deposit Date, shall be allocated to the Series 2006-One Noteholders and retained
in the Collection Account until applied as provided herein; provided, however,
that any such amount may be withdrawn from the Collection Account and paid to
the Issuer for application pursuant to the Trust Agreement on any Business Day
requested by the Issuer, but only if (i) the Transferor Amount on such date is
greater than the Required Transferor Amount (after giving effect to all
Principal Receivables transferred to the Issuer on such day) and (ii) the
Available Spread Account Amount is equal to or greater than the Required Spread
Account Amount (after giving effect to any deposits into the Spread Account on
such Deposit Date pursuant to subsection 4.05(a)(viii)) and (B) an amount equal
to the product of (I) 100% minus the Aggregate Subordination Percentage for the
immediately preceding Monthly Period and (II) the Fixed/Floating Allocation
Percentage and (III) the Series 2006-One Allocation Percentage and (IV) the
aggregate amount of Collections of Principal Receivables deposited in the
Collection Account on such Deposit Date shall be first, if on such Deposit Date
the Available Spread Account Amount is less than the Required Spread Account
Amount (after giving effect to any deposits into the Spread Account on such
Deposit Date pursuant to subsection 4.05(a)(viii)), deposited into the Spread
Account in the amount of such shortfall, second, if any other Principal Sharing
Series is outstanding and in its redemption period or accumulation period,
retained in the Collection Account for application, to the extent necessary, as
Shared Principal Collections on the related Distribution Date, and third, paid
to the Issuer for application pursuant to the Trust Agreement on each
Distribution Date; provided, however, that any such amount to be paid to the
Issuer shall be paid to the Issuer only if the Transferor Amount on such date is
greater than the Required Transferor Amount (after giving effect to all
Principal Receivables transferred to the Issuer on such day) and otherwise shall
be deposited in the Special Funding Account.

7. Amendment to Section 4.03 of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 4.03 in its
entirety.

8. Amendment to Section 4.05(d) of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 4.05(d) in its
entirety.

9. Amendment to Section 4.10 of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 4.10 in its
entirety and replacing it with the following:

Shared Principal Collections. Subject to Section 4.02 of the Transfer and
Servicing Agreement, Shared Principal Collections for any Distribution Date will
be allocated to Series 2006-One in an amount equal to the product of (x) the
aggregate amount of Shared Principal Collections with respect to all Principal
Sharing Series for such Distribution Date and (y) a fraction, the numerator of
which is the Series 2006-One Principal Shortfall for such Distribution Date and
the denominator of which is the aggregate amount of Principal Shortfalls for all
the Series which are Principal Sharing Series for such Distribution Date. The
“Series 2006-One Principal Shortfall” will be equal to (a) for any Distribution
Date with respect to the Revolving Period, zero, and (b) for any Distribution
Date with respect to the Controlled Redemption Period or the Early Redemption
Period, the excess, if any, of the Allocation Amount over the amount of
Available Principal Collections for such Distribution Date (excluding any
portion thereof attributable to Shared Principal Collections).

10. Amendment to Section 4.12(c) of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 4.12(c) in its
entirety and replacing it with the following:

[Reserved].

11. Amendment to Section 7.01 of the Indenture Supplement. The Indenture
Supplement is hereby amended and supplemented by deleting Section 7.01(a) in its
entirety and replacing it with the following:

(a) On any day occurring on or after the date on which the Note Principal
Balance is reduced to 10% or less of the highest Note Principal Balance at any
time on or after the Closing Date, the Issuer, at the direction of the
Transferor, shall have the option to redeem the Series 2006-One Notes, at a
redemption price equal to (i) if such day is a Distribution Date, the Redemption
Amount for such Distribution Date or (ii) if such day is not a Distribution
Date, the Redemption Amount for the Distribution Date first following such day.



--------------------------------------------------------------------------------

12. Effect of Supplement. Except as expressly amended and modified by this
Supplement, all provisions of the Indenture Supplement shall remain in full
force and effect. After this Supplement becomes effective, all references in the
Indenture Supplement to “this Supplement”, “hereof”, “herein” or words of
similar effect referring to the Indenture Supplement shall be deemed to be
references to the Indenture Supplement as amended by this Supplement. This
Supplement shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Indenture other than as expressly set forth
herein.

13. Effectiveness. This Supplement shall become effective as of the date hereof
upon receipt by the Trustee of counterparts of this Supplement (whether by
facsimile or otherwise) executed by each of the other parties hereto and of
consent hereto by all the Class A Noteholders.

14. Counterparts. This Supplement may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

15. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

16. Section Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or the Indenture Supplement or any provision hereof or thereof.

17. Representations and Warranties. The Issuer represents and warrants that
(i) all of its representations and warranties set forth in the Indenture
Supplement are true and accurate in all material respects as though made on and
as of the date hereof (except representations and warranties which relate to a
specific date, which were true and correct as of such date) and (ii) no Early
Redemption Event, and no Termination Event under the Class A Note Purchase
Agreement, has occurred and is continuing.

18. No Recourse. It is expressly understood and agreed by the parties hereto
that (a) this Supplement is executed and delivered by Wilmington Trust, FSB, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, FSB but is
made and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust, FSB be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Supplement or any other document to which the Issuer is a
party.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first written above.

 

COMPUCREDIT CREDIT CARD MASTER NOTE
BUSINESS TRUST III,

Issuer

By:

  WILMINGTON TRUST FSB not in its individual capacity, but solely as Owner
Trustee

By:

 

/s/ John M. Beeson, Jr.

Name:

 

John M. Beeson, Jr.

Title:

 

Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

By:

 

/s/ Tamara Schultz-Fugh

Name:

 

Tamara Schultz-Fugh

Title:

 

Vice President

COMPUCREDIT CORPORATION,

Servicer

By:

 

/s/ William McCamey

Name:

 

William McCamey

Title:

 

Treasurer